Order unanimously reversed on the law without costs and motion granted. Memorandum: Plaintiffs attorney’s motion to be relieved as plaintiffs attorney (CPLR 321 [b] [2]) should have been granted. In support of his motion, plaintiffs attorney asserted that plaintiff refused to pay disbursements in violation of their retainer agreement, and that he had warned her that he would so move if she did not pay them. He also asserted that plaintiff had failed to comply with his *1082requests that she complete certain necessary forms, including her net worth statement. Plaintiff failed to submit opposing papers. Plaintiff’s attorney thus demonstrated sufficient cause to be permitted to withdraw (see, Dordal v Laces Roller Corp., 143 AD2d 727; Holmes v Y.J.A. Realty Corp., 128 AD2d 482) and a 30-day stay should have been ordered to enable plaintiff to obtain new counsel (CPLR 321 [c]). Plaintiff’s attorney also is entitled to a determination of the reasonable value of his legal services (see, Judiciary Law § 475; Rosen v Rosen, 97 AD2d 837; Goldman v Rafel Estates, 269 App Div 647). (Appeal from Order of Supreme Court, Nassau County, Mellon, J.H.O.—Withdrawal of Counsel.) Present—Doerr, J. P., Boomer, Pine, Lawton and Lowery, JJ.